Case 1:17-cr-00183-TWP-TAB Document 159-1 Filed 01/25/21 Page 1 of 2 PageID #: 1353




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )
                                                       )
      v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                       )
   BUSTER HERNANDEZ,                                   )
   (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
   Martain, Purge of Maine, uygt9@hushmail.com,        )
   jare9302@hushmail.com, Dtvx1@hushmail.com, )
   Leaked_hacks1, Closed Door, Closed Color, Clutter )
   Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                       )
           Defendant.                                  )

                                              ORDER

          This matter is before the Court upon the Government’s Unopposed Motion To Allow

   Government Expert To Appear Virtually At Sentencing Hearing, and the Court, being duly

   advised, now finds as follows:

          The Court finds further that the ends of justice are served by allowing the Government’s

   expert witness to appear virtually at the March 12, 2021 sentencing hearing for the reasons set

   forth in the Government’s Unopposed Motion.

          The Motion should be GRANTED.

          IT IS THEREFORE ORDERED that the Government’s Expert Witness, Dr. Reid Meloy,

   may appear virtually during the March 12, 2021 sentencing hearing.




          SO ORDERED.
Case 1:17-cr-00183-TWP-TAB Document 159-1 Filed 01/25/21 Page 2 of 2 PageID #: 1354




          Date: _________.



                                            _________________________________
                                            Tonya Walton Pratt
                                            United States District Judge
                                            Southern District of Indiana




   Distribution to the Parties
